DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 2/28/2022 has been entered and fully considered. Claims 1, 3-5, 7-11, 13-15 and 17-20 are pending. Claims 2, 4,-6, 12 and 16 are cancelled. Claims 1, 3-5, 9-11, 13-15, 19 and 20 are amended. No new matter is added. 


Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
Applicant argues that Bowen does not teach or suggest the formation of the liquid formulation having a nicotine salt formed with an alcohol and that the alcohol is one of the materials claimed. 
While Bowen does not necessarily require these features, the amendments contain limitations which were not previously presented and will be considered in this Official Correspondence. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0302471) in view of DULL et al. (US 2015/0344456).
With respect to claim 1, BOWEN et al. discloses a nicotine liquid formulation (Abstract) and a method for generating an inhalable aerosol comprising the nicotine liquid formulation and a heater (Paragraph [0002]). The liquid formulation comprises a nicotine salt made with an acid (Paragraphs [0034], [0042]) having a first vapor pressure at a first temperature. The liquid formulation further comprises a biologically acceptable carrier (Abstract; Paragraph [0002] and [0048]). The method comprises providing an electronic cigarette liquid formulation is heated by a heater (e.g., heating element) resulting in the generation of aerosol suitable for inhaling (Paragraphs [0063]-[0067]). 
BOWEN et al. does not explicitly disclose that the salt is formed with an alcohol of those listed. DULL et al. discloses that the nicotine salt formers can be acids and alcohols, such as mannitol and xylitol (Paragraphs [0093] and [0094]). Thus, DULL et al. appears to teach that acids and alcohols, such as mannitol and xylitol, are alternate expedient, alternate variant coformers of nicotine salt. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use mannitol or xylitol as the formers of the nicotine salt, as taught by DULL et al., so that the nicotine with the desired flavor can be obtained. 
With respect to claim 7, BOWEN et al. discloses that the acid has a vapor pressure of about 20 to 200 mmHg at 200 C (Paragraph [0075]). BOWEN et al. further discloses that “about” refers to variations of 1, 2, 3, 4, 5, 10, 15 or 25% (Paragraph [0047]). Thus, the vapor pressure includes 20 mmHg and less. The courts have generally held that in the case where the claimed ranges overlap, a prima facie case of obviousness exists. See,  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05, I. 
With respect to claim 8, BOWEN et al. discloses that the liquid formulation is heated to about 200 C (Paragraph [0009]). 
With respect to claim 9, DULL et al. discloses that the nicotine salt is made with an alcohol (see rejection of claim 1) and has a first melting point and a first boiling point, implicitly   wherein the difference between the two is at least 50 C. Specifically, the melting point of mannitol is  166 C and the boiling point is 290 C). BOWEN et al. discloses that the drug is made with an acid and has a first melting point and a first boiling point  wherein the difference between the two is at least 50 C (Paragraph [0042]). 

With respect to claim 10, BOWEN et al. discloses that the first boiling point is at most 40 degrees lower than the operating temperature (Paragraph [0042]). 



____________________________________________________________________
Claims 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0302471) in view of MARQUES BORGES et al. (US 2020/0107572) and DULL et al. (US 2015/0344456)

With respect to claim 11, BOWEN et al. discloses a nicotine liquid formulation (Abstract) and an electronic cigarette for generating an inhalable aerosol comprising the nicotine liquid formulation and a heater (Paragraphs [0002] and [0046]).  The liquid formulation comprises a nicotine salt (e.g., at least one drug) made with an acid (Paragraphs [0034], [0042]) having a first vapor pressure at a first temperature. The liquid formulation further comprises a biologically acceptable carrier (Abstract; Paragraph [0002] and [0048]). The method comprises providing an electronic cigarette liquid formulation is heated by a heater (e.g., heating element) resulting in the generation of aerosol suitable for inhaling (Paragraphs [0063]-[0067]). 
BOWEN et al. does not explicitly disclose that the salt is formed with an alcohol of those listed. DULL et al. discloses that the nicotine salt formers can be acids and alcohols, such as mannitol and xylitol (Paragraphs [0093] and [0094]). Thus, DULL et al. appears to teach that acids and alcohols, such as mannitol and xylitol, are alternate expedient, alternate variant coformers of nicotine salt. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use mannitol or xylitol as the formers of the nicotine salt, as taught by DULL et al., so that the nicotine with the desired flavor can be obtained. 

The electronic cigarette comprises a mouthpiece, a reservoir for the liquid, an atomizer that atomizes liquid and a battery (Paragraph [0046]). BOWEN et al. does not explicitly disclose that the heating element is within the electronic cigarette and provides thermal communication with the housing coupled thereto. MARQUES BORGES et al. discloses that the aerosol generating system comprises a cartridge (e.g. housing) (Abstract). Within the cartridge is a liquid nicotine solution (Paragraph [0052]). The heater, 106, is housed in the electronic cigarette (Paragraph [0260]; Figure 5) and the cartridge is coupled with the electronic cigarette (Paragraph [0260], [0008] and [0009]). Moreover, when coupled, the cartridge is in thermal communication with the heater and improves the consistency of thermal contact between the heater and cartridge by compensating for the manufacturing tolerances of the heater, cartridge and sheath (Paragraphs [0013]-[0024]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the cartridge and heater structure of MARQUES BORGES et al. in the electronic cigarette of BOWEN et al. whereby the cartridge is coupled to the electronic cigarette and in thermal communication with the heater in the electronic cigarette, so as to improve the consistency of thermal contact between the heater and cartridge by compensating for the manufacturing tolerances of the heater and cartridge. 
With respect to claim 17, BOWEN et al. discloses that the acid has a vapor pressure of about 20 to 200 mmHg at 200 C (Paragraph [0075]). BOWEN et al. further discloses that “about” refers to variations of 1, 2, 3, 4, 5, 10, 15 or 25% (Paragraph [0047]). Thus, the vapor pressure includes 20 mmHg and less. The courts have generally held that in the case where the claimed ranges overlap, a prima facie case of obviousness exists. See,  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05, I. 
With respect to claim 18, BOWEN et al. discloses that the liquid formulation is heated to about 200 C (Paragraph [0009]). 
With respect to claim 19, BOWEN et al. discloses that the drug is made with an acid and has a first melting point and a first boiling point  wherein the difference between the two is at least 50 C (Paragraph [0042]). DULL et al. discloses that the nicotine salt is made with an alcohol (see rejection of claim 1) and has a first melting point and a first boiling point, implicitly   wherein the difference between the two is at least 50 C. Specifically, the melting point of mannitol is  166 C and the boiling point is 290 C).
With respect to claim 20, BOWEN et al. discloses that the first boiling point is at most 40 degrees lower than the operating temperature (Paragraph [0042]). 
______________________________________________________________________________

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0302471) in view of MARQUES BORGES et al. (US 2020/0107572) and DULL et al. (US 2015/0344456) as applied to claims 11 and 17-20 above, and further in view of QIU et al. (US 2020/0205477).
With respect to claim 13, modified BOWEN et al. does not explicitly disclose that the drug is cannabinol. QIU et al. discloses that nicotine and cannabinol (Paragraph [0046]) are substances used in electronic cigarettes to be delivered to the user (Paragraph [0005]-[0007]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use cannabinol in place of the nicotine of modified BOWEN et al., as taught by QIU et al. so that if the user desires to inhale, cannabinol for medicinal or personal reasons, then they can. 



_________________________________________________________________________
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0302471) in view of MARQUES BORGES et al. (US 2020/0107572) and DULL et al. (US 2015/0344456)as applied to claims 11 and 17-20 above, and further in view of JOHNSON et al. (US 2015/0351456).
With respect to claim 14 modified BOWEN et al. does not explicitly disclose that the drug is used as a nicotine replacement therapy. JOHNSON et al. discloses that the nicotine is used as a nicotine replacement therapy for smoking cessation and controlling the amount of nicotine inhaled by the user (Paragraph [0004]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the nicotine of modified BOWEN et al. as a nicotine replacement therapy for a user in order to control the amount of nicotine inhaled by the user in the hopes of the user quitting smoking. 
With respect to claim 15, modified BOWEN et al. does not explicitly disclose that the drug is used as a medicine assisted therapy. JOHNSON et al. discloses that the nicotine is used as a nicotine replacement therapy for smoking cessation and controlling the amount of nicotine inhaled by the user (Paragraph [0004]). Along with the nicotine, there is included medication to be consumed by the user (Paragraph [0050]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the nicotine of modified BOWEN et al., along with a medication, as a nicotine replacement therapy for a user in order to control the amount of nicotine inhaled by the user in the hopes of the user quitting smoking.
By having medication with the nicotine, the therapy is also a medication therapy. 





_______________________________________________________________________
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0302471) in view of DULL et al. (US 2015/0344456) as applied to claim 1 and 7-10  above, and further in view of QIU et al. (US 2020/0205477).
With respect to claim 3, modified BOWEN et al. does not explicitly disclose that the drug is cannabinol. QIU et al. discloses that nicotine and cannabinol (Paragraph [0046]) are substances used in electronic cigarettes to be delivered to the user (Paragraph [0005]-[0007]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use cannabinol in place of the nicotine of modified BOWEN et al., as taught by QIU et al. so that if the user desires to inhale, cannabinol for medicinal or personal reasons, then they can. 

______________________________________________________________________
Claim(s)  4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0302471) in view of DULL et al. (US 2015/0344456) as applied to claims 1 and 7-10  above, and further in view of JOHNSON et al. (US 2015/0351456).
With respect to claim 4, modified BOWEN et al. does not explicitly disclose that the drug is used as a nicotine replacement therapy. JOHNSON et al. discloses that the nicotine is used as a nicotine replacement therapy for smoking cessation and controlling the amount of nicotine inhaled by the user (Paragraph [0004]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the nicotine of  modified BOWEN et al. as a nicotine replacement therapy for a user in order to control the amount of nicotine inhaled by the user in the hopes of the user quitting smoking. 
With respect to claim 5, modified BOWEN et al. does not explicitly disclose that the drug is used as a medicine assisted therapy. JOHNSON et al. discloses that the nicotine is used as a nicotine replacement therapy for smoking cessation and controlling the amount of nicotine inhaled by the user (Paragraph [0004]). Along with the nicotine, there is included medication to be consumed by the user (Paragraph [0050]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the nicotine of modified BOWEN et al., along with a medication, as a nicotine replacement therapy for a user in order to control the amount of nicotine inhaled by the user in the hopes of the user quitting smoking.
By having medication with the nicotine, the therapy is also a medication therapy. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745